DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 03/23/2022, with respect to claims 1, 6-8, 11, and 16-18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication 2020/0229019 (Baek) in view of U.S. Patent Application Publication 2018/0278385 (Wu), U.S. Patent Application Publication 2010/0256835 (Mudalige), and U.S. Patent Application Publication 2019/0254121 (Yang) of claims 1, 6-8, 11, and 16-18 has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 03/23/2022, with respect to claims 3-4, 10, and 13-14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over Baek in view of Wu, Mudalige, Yang, and International Patent Application 2018153255 (Liang) of claims 3-4, 10, and 13-14 has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 03/23/2022, with respect to claims 5 and 15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over Baek in view of Wu, Mudalige, Yang, and U.S. Patent Application Publication 2020/0329412 (Shiga) of claims 5 and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6, 11, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the mean reason for allowance of the claim under discussion is the inclusion of “wherein the signal quality is signal reliability; and obtaining a signal reliability of communication between the following vehicle and the leading vehicle in the first communication mode and in a time window; and sending a configuration instruction to the following vehicle when the signal quality of the first communication mode meets a preset condition, wherein the configuration instruction instructs the following vehicle to enable a second communication mode to communicate with the leading vehicle, wherein the second communication mode is for network device forwarding, and wherein the preset condition identifies the signal reliability in the time window is less than a threshold” as the prior art of record and new references cited by the examiner in stand-alone form nor in combination read into the amended claims.  Furthermore the prior art discloses: US-20190387377-A1 to Zhang discloses communication technology in terms of resource allocation in V2X communication for resource selection and reselection; US-20200107311-A1 to Lee discloses resource selection method performed by UE in a wireless communication; US-20180159935-A1 to Cavalanti discloses V2X service registration request between vehicles and reception of operation parameters; and US-20190313374-A1 to Lee discloses V2X terminal selecting during a selection period performing V2X communication, but individually nor in combination read into the amended claim specifically “obtaining a signal reliability of communication between the following vehicle and the leading vehicle in the first communication mode and in a time window… wherein the preset condition identifies the signal reliability in the time window is less than a threshold”.  Claim 6 receives similar treatment being that claim 6 discloses a method for a following vehicle.  Claims 11 and 16 receive similar treatment as claims 1 and 6 as they too recite ““wherein the signal quality is signal reliability; and obtaining a signal reliability of communication between the following vehicle and the leading vehicle in the first communication mode and in a time window; and sending a configuration instruction to the following vehicle when the signal quality of the first communication mode meets a preset condition, wherein the configuration instruction instructs the following vehicle to enable a second communication mode to communicate with the leading vehicle, wherein the second communication mode is for network device forwarding, and wherein the preset condition identifies the signal reliability in the time window is less than a threshold” as the prior art of record and new references cited by the examiner in stand-alone form nor in combination read into the amended claims.  Furthermore the prior art discloses: US-20190387377-A1 to Zhang discloses communication technology in terms of resource allocation in V2X communication for resource selection and reselection; US-20200107311-A1 to Lee discloses resource selection method performed by UE in a wireless communication; US-20180159935-A1 to Cavalanti discloses V2X service registration request between vehicles and reception of operation parameters; and US-20190313374-A1 to Lee discloses V2X terminal selecting during a selection period performing V2X communication, but individually nor in combination read into the amended claim specifically “obtaining a signal reliability of communication between the following vehicle and the leading vehicle in the first communication mode and in a time window… wherein the preset condition identifies the signal reliability in the time window is less than a threshold.”
Claims 3, 4, 5, 10, 13,-15, 20-28 are allowed as they from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/             Supervisory Patent Examiner, Art Unit 2476